DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,614,318 and U.S. Patent No. 10,769,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than those of the conflicting patents. The claims of the conflicting patents include limitations (absent from the current claims) regarding determining coordinates in the global plane based on offsets from the corners of the marker grid and generating a homography based on those coordinates. 
Current application
Conflicting patent (U.S. Patent No. 10,614,318)
Conflicting patent (U.S. Patent No. 10,769,451)
1
1
1
2
2
2
3
2
3
4
3
4
5
4
5
6
5
6
7
6
7
8
6
7
9
7
8

8
9
11
11
11
12
12
12
13
13
13
14
14
14
15
14
15
16
15
16
17
16
17
18
17
18
19
18
18
20
20
20
21
18
18



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fisher et al. (U.S. Pub. No. 2019/0043003), hereinafter “Fisher”.
Regarding claim 1, Fisher teaches:
An object tracking system (See the Abstract.), comprising: 
a first sensor configured to capture a first frame of a global plane for at least a portion of a marker grid in a space (See [0067]: “Cameras 114 can be synchronized in time with each other, so that images are captured at the same time, or close in time, and at the same image capture rate. The cameras 114 can send respective continuous streams of images at a predetermined rate to network nodes hosting image recognition engines 112a-112n. Images captured in all the cameras covering an area of real space at the same time, or close in time, are synchronized in the sense that the synchronized images can be identified in the processing engines as representing different views of subjects having fixed positions in the real space.”), wherein: 5
the global plane represents (x,y) coordinates for the at least a portion of the space (See [0071]: “The tracking engine 110, hosted on the network node 102, receives continuous streams of arrays of joints data structures for the subjects from image recognition engines 112a-112n. The tracking engine 110 processes the arrays of joints data structures and translates the coordinates of the elements in the arrays of joints data structures corresponding to images in different sequences into candidate joints having coordinates in the real space.”); 
the marker grid comprises a first marker and a second marker (See [0071], elements in the arrays of the joints data structures.); 
the first marker is a first object that identifies a first location on the marker grid (See [0071]: “The tracking engine 110 processes the arrays of joints data structures and translates the coordinates of the elements in the arrays of joints data structures corresponding to images in different sequences into candidate joints having coordinates in the real space.”); 10
the second marker is a second object that identifies a second location on the marker grid (See [0071]: “The tracking engine 110 processes the arrays of joints data structures and translates the coordinates of the elements in the arrays of joints data structures corresponding to images in different sequences into candidate joints having coordinates in the real space.”); 
the first frame comprises a plurality of pixels (See [0067], images captured by cameras 114 comprises pixels.); and 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (See [0071]: “The tracking engine 110 processes the arrays of joints data structures and translates the coordinates of the elements in the arrays of joints data structures corresponding to images in different sequences into candidate joints having coordinates in the real space.” Either set of coordinates corresponds to pixel row and pixel column.); and 15
a tracking system operably coupled to the first sensor (See tracking engine 110 in Fig. 1.), comprising: 
one or more processors operably coupled to the one or more memories (See Fig. 4.), configured to: 
determine a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane where the first marker is located based 20at least in part upon its position on the marker grid (See [0071]: “For each set of synchronized images, the combination of candidate joints identified throughout the real space can be considered, for the purposes of analogy, to be like a galaxy of candidate joints. For each succeeding point in time, movement of the candidate joints is recorded so that the galaxy changes over time. The output of the tracking engine 110 is stored in the subject database 140.”); 
determine a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane where the second marker is located based at least in part upon of its position on the marker grid (See [0071]: “For each set of synchronized images, the combination of candidate joints identified throughout the real space can be considered, for the purposes of analogy, to be like a galaxy of candidate joints. For each succeeding point in time, movement of the candidate joints is recorded so that the galaxy changes over time. The output of the tracking engine 110 is stored in the subject database 140.” The coordinates of another of these joints serves as the claimed second (x,y) coordinate.)
receive the first frame (See [0071], where images and streams of arrays of joints data structures are continuously received and processed.); 25
identify a first pixel within the first frame corresponding with the first marker (See [0082]: “The image recognition engines identify the position of a joint as (x, y) coordinates, such as row and column numbers, of pixels in the 2D image planes of respective cameras 114. In one embodiment, a joint is one of 19 different types of joints of the subject. As the subject moves through the fields of view of different cameras, the tracking engine 110 receives (x, y) coordinates of each of the 19 different types of joints of the subject used for the calibration from cameras 114 per image.” Any one of the joint coordinates/pixels serve as an identified first pixel.); 
identify a second pixel within the first frame corresponding with the second marker (See [0082]: “The image recognition engines identify the position of a joint as (x, y) coordinates, such as row and column numbers, of pixels in the 2D image planes of respective cameras 114. In one embodiment, a joint is one of 19 different types of joints of the subject. As the subject moves through the fields of view of different cameras, the tracking engine 110 receives (x, y) coordinates of each of the 19 different types of joints of the subject used for the calibration from cameras 114 per image.” Any other joint coordinate/pixel serves as an identified first pixel.); 52235851ATTORNEY'S DOCKETPATENT APPLICATION 090278.0226 154
determine a first pixel location for the first pixel, wherein the first pixel location comprises a first pixel row and a first pixel column of the first frame (See [0082], a joint position at (x, y).)
determine a second pixel location for the second pixel, wherein 5the second pixel location comprises a second pixel row and a second pixel column of the first frame (See [0082], another joint position at (x, y).); and 
generate a first homography based on the first (x,y) coordinate for the first marker, the second (x,y) coordinate for the second marker, the first pixel location, and the second pixel location, wherein the first 10homography maps between pixel locations in the first frame and (x,y) coordinates in the global plane (See [0132], foot joint example: “Therefore, when combining the joints data structures of foot joints from arrays of data joints data structures corresponding to images of cameras with overlapping fields of view, the tracking engine 110 can assume a known depth (distance along z axis). The value depth for foot joints is zero i.e. (x, y, 0) in the (x, y, z) coordinate system of the real space. Using this information, the image tracking engine 110 applies homographic mapping to combine joints data structures of foot joints from cameras with overlapping fields of view to identify the candidate foot joint. Using this mapping, the location of the joint in (x, y) coordinates in image space is converted to the location in the (x, y, z) coordinates in the real space, resulting in a candidate foot joint. This process is performed separately to identify candidate left and right foot joints using respective joints data structures.”).

Regarding claim 2, Fisher teaches:
The system of claim 1, wherein identifying the first pixel within the first frame comprises identifying a first bounding box for the first marker within the first 15frame, wherein the first bounding box comprises a first plurality of pixels that contain at least a portion of the first marker (See [0178]: “The bounding box generator 1504 implements the logic to process the data sets to specify bounding boxes which include images of hands of identified subjects in images in the sequences of images. The bounding box generator 1504 identifies locations of hand joints in each source image frame per camera using locations of hand joints in the multi-joints data structures 800 corresponding to the respective source image frame. In one embodiment, in which the coordinates of the joints in subject data structure indicate location of joints in 3D real space coordinates, the bounding box generator maps the joint locations from 3D real space coordinates to 2D coordinates in the image frames of respective source images.”).

Regarding claim 3, Fisher teaches:
The system of claim 1, wherein the one or more processors are further configured to: determine a number of identified markers within the first frame; and 20determine that the number of identified markers exceeds a predetermined threshold value; and wherein identifying the first marker is in response to determining that the number of identified markers exceeds the predetermined threshold value (See [0155]: “1. Thresholds to decide when metric values are small enough to consider that a joint belongs to a known subject. 2. Thresholds to determine when there are too many potential candidate subjects that a joint can belong to with too good of a metric similarity score. 3. Thresholds to determine when collections of joints over time have high enough metric similarity to be considered a new subject, previously not present in the real space. 4. Thresholds to determine when a subject is no longer in the real space. 5. Thresholds to determine when the tracking engine 110 has made a mistake and has confused two subjects.” Then see [0156]: “The tracking engine 110 includes logic to store the sets of joints identified as subjects. The logic to identify sets of candidate joints includes logic to determine whether a candidate joint identified in images taken at a particular time corresponds with a member of one of the sets of candidate joints identified as subjects in preceding images.” The number of joints belonging to a subject appear to be tracked.).

Regarding claim 4, Fisher teaches:
The system of claim 1, wherein the tracking system further comprises: one or more memories operable to store a marker dictionary comprising words; the first marker comprises a word; and identifying the first marker comprises: identifying a word within the first frame; 30comparing the identified word to the words in the marker dictionary; and determining the identified word matches the word associated with the first marker in the marker dictionary (See [0116]: “A snapshot can be in the form of a dictionary containing arrays of joints data structures from images of all cameras 114 at a moment in time, representing a constellation of candidate joints within the area of real space covered by the system. In one embodiment, the snapshot is stored in the subject database 140.” Then see [0171], the key serves as the claimed word.).

Regarding claim 5, Fisher teaches:
The system of claim 1, wherein the tracking system further comprises: 5one or more memories operable to store a marker dictionary comprising symbols; the first marker comprises a symbol; and identifying the first marker comprises: identifying a symbol within the first frame; 10comparing the identified symbol to the symbols in the marker dictionary; and determining the identified symbol matches the symbol associated with the first marker in the marker dictionary (See [0171], either the key or the value serves as the claimed symbol.).

Regarding claim 7, Fisher teaches:
The system of claim 1, wherein the first homography comprises coefficients that translate between the pixel locations in the first frame and (x,y) coordinates in the global plane (See [0132], foot joint example: “Therefore, when combining the joints data structures of foot joints from arrays of data joints data structures corresponding to images of cameras with overlapping fields of view, the tracking engine 110 can assume a known depth (distance along z axis). The value depth for foot joints is zero i.e. (x, y, 0) in the (x, y, z) coordinate system of the real space. Using this information, the image tracking engine 110 applies homographic mapping to combine joints data structures of foot joints from cameras with overlapping fields of view to identify the candidate foot joint. Using this mapping, the location of the joint in (x, y) coordinates in image space is converted to the location in the (x, y, z) coordinates in the real space, resulting in a candidate foot joint. This process is performed separately to identify candidate left and right foot joints using respective joints data structures.”).

Regarding claim 8, Fisher teaches:
The system of claim 1, further comprising a second sensor operably coupled to the tracking system, configured to capture a second frame of the at least a portion of the marker grid in the space; and wherein the one or more processors are further configured to: determine a third pixel location in the second frame for the first marker; 10determine a fourth pixel location in the second frame for the second marker; and generate a second homography based on the third pixel location, the fourth pixel location, the first (x,y) coordinate for the first marker, and the second (x,y) marker for the second marker, wherein: 15the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane; and coefficients of the second homography are different from coefficients of the first homography (See [0087]: “For each pair of cameras, eight homography coefficients are also stored to map the plane of the floor 220 from one camera to another.”).

Regarding claim 9, Fisher teaches:
The system of claim 1, further comprising a second sensor operably coupled to the tracking system, configured to capture a second frame of at least a second portion of the space; and wherein: the first sensor and the second sensor are members of a plurality of sensors 25configured as a sensor array; and the sensor array is positioned parallel with the global plane (See Fig. 1 and [0066]: “Cameras 114 are connected to the tracking engine 110 through network nodes hosting image recognition engines 112a, 112b, and 112n. In one embodiment, the cameras 114 are installed in a shopping store (such as a supermarket) such that sets of cameras 114 (two or more) with overlapping fields of view are positioned over each aisle to capture images of real space in the store. In FIG. 1, two cameras are arranged over aisle 116a, two cameras are arranged over aisle 116b, and three cameras are arranged over aisle 116n. The cameras 114 are installed over aisles with overlapping fields of view.” Then see Figs. 3, 13, and [0078]-[0079].).

Regarding claim 10, Fisher teaches:
The system of claim 1, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane (See [0132], foot joint example: “The value depth for foot joints is zero i.e. (x, y, 0) in the (x, y, z) coordinate system of the real space. Using this information, the image tracking engine 110 applies homographic mapping to combine joints data structures of foot joints from cameras with overlapping fields of view to identify the candidate foot joint. Using this mapping, the location of the joint in (x, y) coordinates in image space is converted to the location in the (x, y, z) coordinates in the real space, resulting in a candidate foot joint. This process is performed separately to identify candidate left and right foot joints using respective joints data structures.”).

Regarding claim 12, Fisher teaches:
The system of claim 1, wherein the one or more processors are further configured to: 15identify a first pixel marker within the first frame, wherein the first pixel marker is a first feature of the first marker; and identify a second pixel marker within the first frame, wherein the second pixel marker is a second feature of the second marker (See [0081]-[0082]: “A feature in the 3D scene such as a left-wrist of the subject is viewed by two cameras at different positions in their respective 2D image planes…A point correspondence is established between every pair of cameras with overlapping fields of view for a given scene. Since each camera has a different view of the same 3D scene, a point correspondence is two pixel locations (one location from each camera with overlapping field of view) that represent the projection of the same point in the 3D scene.”).

Fisher teaches claim 13 for the reasons given in the treatment of claim 1. Fisher further teaches:
A sensor mapping method (See the Abstract.), comprising:

Fisher teaches claim 14 for the reasons given in the treatment of claim 2.

Fisher teaches claim 15 for the reasons given in the treatment of claim 3.

Fisher teaches claim 16 for the reasons given in the treatment of claim 4.

Fisher teaches claim 17 for the reasons given in the treatment of claim 5.

Fisher teaches claim 19 for the reasons given in the treatment of claim 10.

Fisher teaches claim 20 for the reasons given in the treatment of claim 1. Fisher further teaches:
A computer program comprising executable instructions stored in a non- transitory computer readable medium that when executed by a processor causes the processor to: (See the Abstract.)

Fisher teaches claim 21 for the reasons given in the treatment of claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (U.S. Pub. No. 2019/0043003) in view of Schumacher et al. (U.S. Pub. No. 2020/0118077), hereinafter “Schumacher”.
Claim 11 is met by the combination of Fisher and Schumacher, wherein
Fisher teaches:
The system of claim 1, wherein the one or more processors are further configured to: 
Fisher does not disclose the following; however, Schumacher teaches: 
identify a first pixel marker within the first frame, wherein the first pixel marker is a first light source; and 10identify a second pixel marker within the first frame, wherein the second pixel marker is a second light source (See [0039]: “The positioning of the inventory camera 210 can enable the inventory camera 210 to monitor the inventory 212. Additional detail of the coupling of the inventory camera 210 to the shelving unit 200 is seen in FIG. 2B. In addition, the fascia, e.g., fascia 208 2 may display pricing information (as also shown in FIG. 1) as well as display an alert 209, e.g., a visual indicator via LEDs of a portion of the fascia, indicating that inventory stocked on the corresponding shelf, e.g., the shelf 208 2, is to be restocked.”).
-Motivation to combine:
Fisher and Schumacher together teach the limitations of claim 11. Schumacher is directed to a similar field of art (inventory camera system for tracking inventory stocked on a shelving unit). Therefore, Fisher and Schumacher are combinable. Fisher describes in [0017]: “The change data structures include coordinates in the masked images of identified background changes, identifiers of an inventory item subject of the identified background changes and classifications of the identified background changes.” Fisher further describes in [0182]: “The subsystem 2604 includes background image recognition engines, recognizing semantically significant differences in the background (i.e. inventory display structures like shelves) as they relate to puts and takes of inventory items for example, over time in the images from each camera.” Therefore, Fisher recognizes keeping track of stocked inventory on shelves. Modifying the system and method of Fisher by adding the capability to identify a first pixel marker within the first frame, wherein the first pixel marker is a first light source; and 10identify a second pixel marker within the first frame, wherein the second pixel marker is a second light source, as taught by Schumacher, would yield the expected and predictable result of a backup method of identifying inventory status using the camera system of Fisher. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fisher and Schumacher in this way.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) the double patenting rejections are overcome, and if (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The limitation “wherein determining the first (x,y) coordinate for the first marker comprises: applying a translation using a first offset from the third (x,y) coordinate for the first corner of the marker grid; and applying a rotation using the rotation angle about the third (x,y) coordinate for the first corner of the marker grid” is not disclosed. Fisher at most discloses in [0085], determining the relative positions of joints in images of cameras in the real space by considering: “An arbitrary point in the real space, for example, the end of a shelf in one corner of the real space, is designated as a (0, 0, 0) point on the (x, y, z) coordinate system of the real space.” Fisher discloses in [0087]: “The rotation matrix is used to perform a rotation in Euclidean space. Translation vector "t" represents a geometric transformation that moves every point of a figure or a space by the same distance in a given direction.” However, the limitations in claims 6 and 18 are not clearly disclosed. 
In addition, see Lee et al. (U.S. Pub. No. 2015/0262343), which discloses at [0025]: “In an example related to the present disclosure, the controller may select a plurality of candidate light centers within a reference pixel range, detect a candidate corner point by performing correction to distortion generated by the plurality of cameras and homography on the corner points based on each of the plurality of candidate light centers, extract offsets between respective candidate corner points detected based on each of the plurality of candidate light centers and theoretical corner points, and determine a candidate light center corresponding to a minimum offset among the offsets extracted based on each of the plurality of candidate light centers, as an optimal light center.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661